Slip Op. 05-76

             UNITED STATES COURT OF INTERNATIONAL TRADE

         BEFORE: HONORABLE RICHARD W. GOLDBERG, SENIOR JUDGE


FORMER EMPLOYEES OF CREO
AMERICAS, INC.,

                 Plaintiffs,

            v.                        Court No. 05-00021


UNITED STATES,

                 Defendant.




                           JUDGMENT ORDER

     Upon consideration of the Revised Determination on Remand
(“Remand Results”) filed by the United States Department of Labor
(the “Department”) pursuant to the Court’s order granting the
Department’s motion for voluntary remand, upon Plaintiffs’ letter
to the Court of June 21, 2005 stating that they are satisfied
with the Remand Results, upon all other papers filed herein, and
upon due deliberation, it is hereby

     ORDERED that the Remand Results are sustained in all
respects; and it is further

     ORDERED that this action is dismissed.

     SO ORDERED.


                                     /s/ Richard W. Goldberg
                                     Richard W. Goldberg
                                     Senior Judge

Dated:      June 27, 2005
            New York, New York